ON REHEARING
MOUTON, J.
Plaintiff, an employee of defendant city, was working under Joe Mouton, foreman on the water line. Plaintiff was engaged in digging ditches and laying pipe lines and mains for the city. He testifies that, while handling pipes weighing three or four hundred pounds, one of them slipped, the iron part striking his leg about six inches below the knee. He says he did not believe when he was struck, that it was a serious injury, but that on Sunday night, which followed the evening of the accident, he was awakened by the effects of the injury, and on Monday morning he could hardly stand on his leg.
Joe Mouton, under whom plaintiff was working, saw his leg a day or two after the accident. He says the skin was scratched, that it was red, the leg kind of swollen, but was not then “in very bad condition.” Further, on cross-examination by counsel for defendant, he says the skin was broken a little bit, just a scratch. He says he reported to Mr. Ard, his superior in the service of the city, that plaintiff had suffered a scratch on his leg from a piece of pipe, and was not able to work.
Ulysse Mouton, an employee of the city, says he saw plaintiff’s left leg where he had received the injury; that he had a scratch there, not very long, about two and one-half inches.
It was therefore clearly shown, and of which there is no contradiction, that plaintiff had received an injury by the falling of a heavy pipe on his left leg, which had resulted in a scratch and broken skin of about two inches in length. This injury was suffered on a Saturday evening, and, when plaintiff returned Monday following to his work, his leg was stiff, and he was advised by Joe Mouton to go home.
Three or four days thereafter plaintiff testifies that he returned to his work; that he was then limping, and there is no evidence, it is proper to remark, contradicting the foregoing statement. His testimony is that in fitting a piece of pipe to another he got wet by standing in mud and water during the whole day before he was through with the job. The day after, he testifies, he could not go back to work, as he was suffering too much from his injured leg. It is true that, on cross-examination by defendant, plaintiff said that the water that came into the place where he was laying the pipe was from the city water mains, and was clear. The fact remains, however, that he was working in mud and water 'during a full day with a leg upon which he had an abrasion of the skin. *577Plaintiff says about eight days after the accident pimples and little heat eruptions began to grow out around the sore or bruise on his leg.
His wife testifies that the eruption started from around the bruise.
J. C. Chargois says he visited plaintiff at his home about five or six days after the accident; that plaintiff exhibited his left leg, and that on the ‘‘side of the skin” the skin was off; that it was inflamed, red, and swollen. Chargois is certain' that on that visit, which was his first, plaintiff had no eruption on his hands or body at that time. He says, two or three months after, when he returned on his second visit, plaintiff had developed an “eczema all over, his legs and hands.”
This testimony of Chargois, a witness altogether disinterested as far as the record discloses, shows that at his first visit— which occurred after plaintiff had worked in mud and water in laying a broken pipe —that the eruption was on the leg around the spot where the injury had been inflicted. His testimony in that respect, on a point quite important in the solution of this case, is corroborated by the testimony of plaintiff and of his wife that the eruption began to spread from the sore or bruise on his leg. It is shown by the evidence that these pimples or sores in the course of a few months had gradually spread, covering the hands, legs, and, in fact, the whole body qf the plaintiff.
This growth or rash, as described by the witnesses, started or began from the scratch or broken skin on the left leg, which obviously was the point of infection.
Three physicians testified in the case, Drs. Duhon, Clarke, and Olivier. The examinations by these physicians of plaintiff’s trouble were made several months after the accident, when the eczema or rash had covered the body of the plaintiff, and not at a time when they could have given expert testimony in reference to the origin of the disease.
Dr. Duhon says, that the affection of which plaintiff was suffering begins by an infection caused by a germ, and that a person with an abrasion on his leg would be subject to an eczema.
Dr. Olivier says that he found plaintiff was suffering from an exudative eczema which was most probably caused by some broken or slight abrasion of the skin surface. In such cases, he says, that the cause is not internal, but is specific and external.
Dr. Clarke, expert appointed by the court says that it is possible for a person with a bruise or scar exposed to mud and water to develop the condition in which he found plaintiff when he made his examination. There is nothing in the testimony of Dr. Clarke that contradicts the testimony of the two other physicians in reference to the probable origin or cause, of the trouble, which finally incapacitated plaintiff from pursuing his usual work as a common laborer. "
It is shown by the testimony of the medical experts that skin diseases may have their origin in various causes, even in some instances from nervous affections, as was stated by Dr. Duhon.
■ It is shown overwhelmingly by the evidence that prior to the injury plaintiff was and had always been in fine health, was strong and robust, and a reliable, efficient laborer. The very fact that when hurt he was handling iron pipes weighing three or four hundred pounds indicates with cer*578tainty that he was at that time strong and fully competent to perform the services for which he.was employed.
It is singular, and indeed passing strange, that, if the eczema of which he complains had had its origin from some invisible internal cause, arising from nervousness or such like, there had never been any indication that he carried in his system a trouble of that character. Usually, nature gives a warning by some symptom or other of an approaching disease. There should have been, it seems to us, some premonition of the coming trouble. If he really had such a dormant disease in his system, it 'is again very singular that it should have, immediately after the accident, started to grow from the point of injury and from there spreading over his whole body.
It is known today by laymen, and which is not disputed by the physicians who testified in this case, that practically all diseases are caused by microbes, bacteriae, or germs. It is also known that, when water, whether from city mains, clear or not, is mixed up with the dirt of ditches ■or streets, that mud, the result of it, may at any time be saturated with microbes or germs which may bring about different forms of diseases, and exceedingly virulent in character.
If plaintiff was not affected with the trouble when he first received the injury we think the proof shows with sufficient legal certainty that, after his exposure to the mud in laying the pipe, he was' infected with microbes or germs which laid concealed there.
We say so because, as appears from plaintiff’s evidence, that of his wife, and of Chargois, who has no interest in the outcome of this suit, after he had worked in laying that pipe, which was three or four days after the day he was injured, the eczema was spreading from the sore on his leg, over his hands and legs, and which finally covered his whole body. On this, the crucial point in the case, let us see what the Compensation Law, Act No. 38 of 1918, p. 49, sec. 38, says on'this subject.
In describing the meaning of the terms “injury” and “personal injuries,” section 38 says:
, “The terms ‘Injury’ and ‘Personal Injuries’ shall include only injuries by violence to the physical structure of the body and such diseases or infection's as naturally result therefrom.”
There can be no doubt that plaintiff suffered violence to the physical structure of his body in the break or abrasion of his skin which is a structural part of the human body. The statute in the section quoted above further says that in the term “personal injuries” shall be included “such diseases or infections as naturally result therefrom,” which has direct reference to injuries by violence to the physical structure of the body, of which as heretofore shown, plaintiff was the victim.
How is it possible to say otherwise than that the infection, which started at the sore spot on plaintiff’s leg, gradually spreading over his whole body, was the natural result of violence to his physical structure as appeared in the broken skin on his leg and by reason of exposure to the mud in the ditch where lurked microbes, bacteriae, or germs brought about the eczema or skin disease of which he complains. This is the only reasonable inference to be deduced from the facts of this case. It is sufficiently convincing to entitle him to recovery of which he should not .be denied, because of the possibility that some other mysterious cause for the origin of his trouble might have lain con*579cealed in his system. The law could not require that plaintiff should also show that his trouble did not originate from some other cause of which there was no appearance or the slightest indication. The right to recover, which we find ¡plaintiff entitled to, is not based on the rule of liberal construction of the Compensation Law in favor of the employee which has been, uniformly recognized by our courts. In matter of proof, the same rule prevails in this as in ordinary cases by which plaintiff is always required to make out his case with legal certainty. We find that he has discharged that burden effectively, and, after a re-examination of this record, have found that our original judgment was erroneous, and that the district judge was correct.
It is therefore ordered, adjudged, and decreed that our original judgment be avoided and reversed; and that the judgment appealed from be affirmed, with costs.